Table of Contents
1.0	REISSUE APPLICATIONS	3
1.1	Summary	3
1.2	Status of Claims	3
2.0	OBJECTION TO SPECIFICATION	3
3.0	CLAIM INTERPRETATION-  35 U.S.C. §112(6th ¶)	4
4.0	RESPONSE TO ARGUMENTS	7
4.1	Defective Reissue Oath/Declaration and Recapture	7
4.2	Response to Claim Rejection-35 USC § 102/103	9
5.0	CLAIM REJECTION 35 U.S.C. 251	12
5.1	Defective Reissue Oath/Declaration	12
6.0	CLAIM REJECTION 35 U.S.C. 103	13
6.1	Chretien, Gabriel, Wang (cl. 21, 22, 27, 28, 32-34, 36-38, 40, 41)	13
6.2	Chretien, Gabriel, Wang, Satou (cl. 23)	36
6.3	Chretien, Gabriel, Wang, Escobar (cl. 24)	37
6.4	Chretien, Gabriel, Wang, Liu (cl. 25, 26)	39
6.5	Chretien, Gabriel, Ferris (cl. 29, 39)	41
6.6	Chretien, Gabriel, Wang, Petrowsky (cl. 35)	45
6.7	Chretien, Gabriel, Petrowsky (cl. 41)	46
6.8	Kitanaka, Petrowsky, Lamsahel (cl. 21, 22, 27, 28, 32, 34-38, 40, 41)	48
6.9	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)	63
6.10	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)	64
6.11	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)	66
6.12	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar, Liu (cl. 25, 26)	66
6.13	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)	70
6.14	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33)	72
6.15	Kitanaka, Gabriel, Petrowsky,  Lamsahel, Ferris (cl. 29, 39)	74
7.0	CONCLUSION	78


DETAILED ACTION
1.0	REISSUE APPLICATIONS

1.1	Summary

This office action is for the examination of reissue application 16/003,057 filed 6/7/2018 of US Patent Number 9,979,323 issued to Ghule et al. on May 22, 2018 and responsive to the Request for Continued Examination (RCE) filed 12/17/2021 in response to the Final Rejection mailed on 9/17/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
1.2	Status of Claims

Claims 1-20 are patent claims cancelled by Applicant.
Claims 21-41 are new claims submitted by Applicant. Claims 21, 29, 38, 39 have been amended and new claim 41 added in the current amendment filed on 12/17/2021.
Claims 21-41 are rejected.
2.0	OBJECTION TO SPECIFICATION

	Applicant failed to provide full copy of the patent including the front page having the abstract as required under 37 CFR 1.173(a)(1) (See MPEP 1411).
Pursuant to 37 CFR 1.173(a)(1)  the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting). Applicants are required to submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed (37 CFR 1.173(a)(2) ). Any changes to the drawings must be made in accordance with 37 CFR 1.173(b)(3). Thus, a full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application. Each page of the patent must appear on only one side of each individual page of the specification of the reissue application; a two-sided copy of the patent is not proper. It should be noted that a re-typed specification is not acceptable in a reissue application; the full copy of the printed patent must be used. If, however, the changes to be made to the patent are so extensive/numerous that reading and understanding the specification is extremely difficult and error-prone, a clean copy of the specification may be submitted if accompanied by a grantable petition under 37 CFR 1.183  for waiver of 37 CFR 1.125(d)  and 37 CFR 1.173(a)(1).

3.0	CLAIM INTERPRETATION-  35 U.S.C. §112(6th ¶)
The MPEP explains when a limitation invokes 35 U.S.C. 112(f) and how to interpret such limitations. See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Examiner finds herein that claim 21 and 36 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th ¶).  This is the Examiner’s Primary Position herein.  Each such limitation will be discussed in turn as follows:

 FP1:	“current-source drive” (claim 21, 36)
	A first means-plus-function phrase (FP1) is recited in claim 21 (and included in each of dependent claims 21-35), which recites “current-source drive adapted to connect to the multiple stator electrodes serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value. ”  Examiner determines herein that FP1 meets the three prong test shown below and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
3-Prong Analysis: Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “current-source drive” is a generic placeholder or nonce term equivalent to “means” because the term “current-source drive” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “current-source drive”1 does not denote a particular structure (either expressly or inherently). Although a current source drive is a term of art it does not convey a particular structure for performing the entire claimed function and therefore treated as a nonce term. If applicant disagrees with this interpretation, then any off-the-shelf current source drive will read on this entire limitation.
In light of the above, the Examiner concludes that the term “current-source drive” is a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).
3-Prong Analysis: Prong (B)
FP1 meets invocation prong (B) because it recites the function to “to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value.”
3-Prong Analysis: Prong (C)
FP1 meets invocation prong (C) because FP1 does not recite sufficient structure for performing the entire claimed function.  
In view of the Examiner’s findings above that FP1 meets invocation prongs (A)-(C), the Examiner concludes FP1 invokes interpretation under 35 U.S.C. §112 (6th  ¶).
FP1[Symbol font/0x2D]Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for FP1 is  a set of electrical switches in series (72) with a current-source implemented by an inductance (70) on the DC side or equivalents thereof serving to provide a stiff current that may be modulated into the stator electrodes (16)(Fig. 3) as described in the specification at col. 2 lines 24-27 and shown in Fig. 4.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP1 in claim 21 and 36 will be limited to the corresponding structure indicated above and equivalents thereof.

FP2 [Symbol font/0x2D] “variable speed control of an electrostatic motor” (claim 36)

	FP2 includes the structure, material or acts necessary to perform the recited function. (MPEP 2181. I.) 
See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

	Since FP2 in claim 36 recites sufficient structure/acts for performing the function it fails Prong (C) of the three prong test, therefore FP2 does not INVOKE interpretation under 35 U.S.C. §112 (6th ¶).
Additional Terms that do not INVOKE interpretation under 35 U.S.C. §112 (6th ¶).
The following means plus function terms including, “variable speed drive”, “rotor position determination system”, “ABC-dq transformation circuit”, “input”, “comparison circuit”, and  “ABC-dq transformation circuit” recited in the claims are terms of art and known to perform their recited function therefore do not INVOKE interpretation under 35 U.S.C. §112 (6th ¶).

4.0	RESPONSE TO ARGUMENTS

4.1	Defective Reissue Oath/Declaration and Recapture

Regarding the rejection of Claims 21-40 under 35 U.S.C. 251 as being based upon a defective reissue Oath/ Declaration  for (a) failing to specify how it renders the original patent wholly or partly inoperative or invalid2, it is noted that the Remarks filed on 7/26/2021 does acknowledge the existence of an error in the claims, however, it does not indicate how the error renders the patent inoperative or invalid.
To overcome this rejection it is suggested to add the following at the end of the error statement:  “without correction of the error in the equation in claim 19 of the patent  renders the patent inoperative or invalid”. 
For the reasons given above, the Examiner maintains the rejection of Claims 21-41 under 35 U.S.C. 251 as being based upon a defective reissue Oath/ Declaration.
Regarding the rejection of Claims 21, 27-40 rejected under 35 U.S.C. 251 as being subject to an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based, by omission of the narrowing limitation  “wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”, Applicant’s has amended claim 21 by adding set of current source drives,    “adapted to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value", and argued that the additional limitations on the type of current sources that can be used is presented to overcome the recapture rule (Remarks page 9).
The Examiner withdraws the rejection of Claims 21, 27-40 rejected under 35 U.S.C. 251 as being subject to an impermissible recapture in view of Examiner’s interpretation of the term “current-source drive” under 35 U.S.C. §112 (6th ¶) and bringing in the corresponding structure of the current-source drive into the claim which includes set of electrical switches in series with a current source implemented by an inductance. Therefore, there is no recapture3.
4.2	Response to Claim Rejection-35 USC § 102/103

	Chretien et al. and Gabriel et al
Regarding Claims 21, 27, 28, 32-34, 36-38, and 40 rejected under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al. and Gabriel et al.  (US 4,754,185), Applicant has amended claim 21. Applicant’s main argument is that Chretien et al fails to disclose electrostatic motor, and fails to disclose d-q control strategy for a motor controller for electrostatic motor. Applicant argues that Chretien et al. discloses electromagnetic motors and fails to disclose  d-q control strategy applicable to current-source driven electrostatic motors. (Remarks, page 9-10).
The Examiner disagrees, although Chretien provides an example of controlling an electric motor to a field oriented control of permanent magnet machines [0024], nowhere does it sate that the electric motor 102 in Fig. 1 is an electromagnetic motor. Examiner maintains the same position as the Final Rejection, that Chretien et al. teaches method of controlling electric motor using d-q control strategy is applicable to ECM motors (Electronically Commutated Motors) [0020]. 
Additionally, Gabriel was added for specifically teaching electrostatic motor. Therefore the teaching of Chretien et al. is applicable to electronically commutated electric motors including electrostatic motors. Furthermore, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system (a, b, c) can be converted to a d-q4 coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor. Therefore it would have been obvious to apply the d-q control strategy for electric motor controller (ECM) disclosed by Chretien to the electrostatic motor disclosed by Gabriel.
Kitanaka, Petrowsky, and Lamsahel 
Regarding Claims 21, 27, 32, 34, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381), Applicant made similar arguments as above that Kitanaka and Lamsahel describe only electromagnetic machines and it is not obvious to apply the d-q control strategy disclosed by Kitanaka to an electrostatic motor. 
The Examiner disagrees with Applicant’s arguments because Kitanaka teaches ABC-dq transformation circuit for an electric motor and Lamsahel was added for teaching state variables of the electric motor are transformed into the d-q coordinate system, since, in these coordinates, the differential equations that describe the dynamic behavior of the electric motor are simplified. In these coordinates, the machine may be controlled in a manner similar to a direct current machine [0042]. 
Furthermore, Petrowsky et al. discloses electrostatic machines can be considered to be analogous to magnetic machines [0038-0040]. Therefore, it would have been obvious to one of ordinary skill in the art to have used d-q control strategy for an electromagnetic motor controller disclosed by Kitanaka and Lamsahel for controlling an electrostatic motor disclosed by Petrowsky because Petrowsky discloses electrostatic machines can be considered to be analogous to magnetic machines.
Additionally, Lamsahel discloses applying a d-q control strategy is beneficial for controlling motor operation. Furthermore, as stated above, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system (a, b, c) can be converted to a d-q  coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor.
Therefore it would have been obvious to apply the d-q control strategy for electric motor controller disclosed by Kitanaka and Lamsahel to the electrostatic motor disclosed by Petrowsky.
5.0	CLAIM REJECTION 35 U.S.C. 251 
5.1	Defective Reissue Oath/Declaration

The reissue oath/declarations filed with this application is defective for following reasons.  See 37 CFR 1.175 and MPEP § 1414.
This error statement in the declarations filed on 06/07/2018, 08/27/2018 and 09/04/2018 is not sufficient because it does not fully set forth how the error causes the patent to be inoperative or invalid.  For example, MPEP 1414(II) (B) states: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” (emphasis added).  The examiner notes that the declaration submitted on 06/07/2018, 08/27/2018 and 09/04/2018 does acknowledge the existence of an error in the claims, however, it does not identify a single word, phrase, or expression in an original claim and it does not indicate how the error renders the patent inoperative or invalid.
To overcome this rejection it is suggested to add the following at the end of the error statement:  “without correction of the error in the equation in claim 19 of the patent renders the patent wholly or partly inoperative or invalid”. 
Claims 21-41 are rejected as being based upon a defective reissue Oath/ Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
6.0	CLAIM REJECTION 35 U.S.C. 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Chretien, Gabriel, Wang (cl. 21, 22, 27, 28, 32-34, 36-38, 40, 41)

Claims 21, 22, 27, 28, 32-34, 36-38, 40 and 41 are rejected under 35 U.S.C. 103 as obvious over Chretien et al. (US 2014/0265956), Gabriel et al.  (US 4,754,185), and Wang (US 8,619,447).

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Chretien et al. (US 2014/0265956) discloses variable speed drive for controlling an electric motor 112 (capacitance motor) (Fig. 1) [0031-0032].
Electric motor (capacitance motor) disclosed by Chretien et al. inherently have  stator and rotor with multiple stator and rotor electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces. 
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively for an electrostatic motor it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al. to effect rotational movement of the rotor.
a set of current--source drives adapted to connect to the multiple stator electrodes serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value;
Chretien discloses current-source drives provide a set of electrical switches (inverter 108 has switches) [0015] to regulate current to the stator electrodes for regulating current output to the motor for generating a maximum torque at a certain current [0039].
As shown in Fig. 1 of Chretien et al., invertor 108 supplies current required by motor 102 to drive a load 112 [0026]. Because invertor 108 supplies current to motor to drive a load it is considered a current source drive. Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic. are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current (Iq) [0035]. (Fig. 5). More specifically, Chretien et al. discloses current command generator 604 generates a d-axis command Id* and torque compensator 612 generates a q-axis command Iq* using a real time current demand signal 614. D-axis command Id* and q-axis command Iq* are both also sent to PI controller 606 for controlling the current Ia, Ib, and Ic supplied to motor 102 to drive the load 112 [0035]. Thus Chretien et al. discloses control strategy for current-source driven electrostatic motors.
To the extent that Chretien et al. may not specifically disclose a set of current-source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an equivalent current source and vice versa according to Norton and Thévenin equivalent respectively. (See Thévenin’s5 theorem from Wikipedia, the free encyclopedia). Additionally, Chretien et al. discloses current command generator 604 such that the d-axis current value Id and the q-axis current value Iq are regulated to reach to the d-axis current command Id* and the q-axis current command Iq* [0035][0039].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used either a current source drive or a voltage source drive for controlling an electrostatic motor and the current-source drives adapted to connect to the multiple stator electrodes serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value because Chretien et al. teaches regulating the current supplied to the motor according to the current command Id* and Iq*. 
Chretien does not specifically disclose current source drive implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes of electric machine 13 (Fig. 3).

    PNG
    media_image4.png
    540
    821
    media_image4.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.
Regarding regulating current output to the motor to within 25 percent of a command value, Chretien et al. in combination with Gabriel et al. and Wang discloses all of the structural limitations of the apparatus claim for performing the entire claimed function recited in the claim. 
Additionally, Chretien et al. discloses control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the alternating current motor disclosed by Chretien, Gabriel et al. and Wang by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque.
 See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

a rotor position determination system;
Chretien et al. discloses rotor position determination system (SENSORLESS POSITION SENSOR) (Fig. 5)

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. (Fig. 5).

an input for receiving the desired d-q vector;
Chretien et al. discloses input for receiving the desired d-q vector (Id*, Iq*). (Fig. 5).

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
Furthermore, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system (a, b, c) can be converted to a d-q6 coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor. Therefore it would have been obvious to apply the d-q control strategy for electric motor controller (ECM) disclosed by Chretien and Wang to the electrostatic motor disclosed by Gabriel to simplify the control of three phase electrostatic motor.
.
22. (new) The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
	Chretien discloses current-source drives provide a set of electrical switches (inverter 108 has switches) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0039].
Chretien does not specifically disclose current source implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes [0035] (Fig. 5).

    PNG
    media_image5.png
    584
    845
    media_image5.png
    Greyscale


Chretien et al. Fig. 5.

28. (new) The variable speed drive of claim 27 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes as a function of coupling capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 27 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on Torque/Current demand to control current applied to the stator electrodes (Fig. 5).[0039].
Gabriel et al.  (US 4,754,185) teaches capacitive coupling from the stator lands is used to energize rotor lands.
Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance for controlling electrostatic motor.

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
Chretien et al. (US 2014/0265956) discloses position detection system (SENSORLESS POSITION SENSOR) is selected from the group consisting of a position encoder for detecting rotor machine angle Theta [0038] (Fig. 5).

33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
To the extent that Chretien et al. may not disclose in the three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal it is obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Chretien et al. by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal disclosed by Gabriel for generating intense electrostatic field resulting in forces for the rotational movement of a rotor with respect to stator.

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
Electric motor (capacitance motor) disclosed by Chretien et al. inherently have stator and rotor with multiple stator and rotor electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively for an electrostatic motor it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify electric motor disclosed by Chretien et al. and Wang by providing electrostatic motor with a rotor having multiple rotor electrodes disclosed by Gabriel et al. to produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications.

36. (new) A method of providing variable speed control of an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, comprising the steps of:
Chretien et al. in combination with Gabriel et al., and Wang, discloses methods and systems for controlling an electrostatic motor (capacitance motor).
Electric motor (capacitance motor) disclosed by Chretien et al. inherently have a stator and rotor with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively for an electrostatic motor it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electric motor disclosed by Chretien et al. and Wang stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al.  to effect rotational movement of the rotor.

providing a set of current-source drives for providing current to the stator electrodes;
Chretien et al. discloses providing a set of current-source drives (Inverter 108) for providing current to the stator electrodes of the motor 112 (Fig. 1). Chretien discloses generating a real-time current demand signal using the estimated torque value, the real-time current demand signal compensating the motor controller to produce a substantially constant average motor output torque over a wide speed range [0005].
To the extent that Chretien et al. may not specifically disclose a set of current-source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an equivalent current source and vice versa according to Norton and Thévenin equivalent respectively. (See Thévenin’s7 theorem from Wikipedia, the free encyclopedia). Additionally, Chretien et al. discloses current command generator 604 such that the d-axis current value Id and the q-axis current value Iq are regulated to reach to the d-axis current command Id* and the q-axis current command Iq* [0035][0039].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used either a current source drive or a voltage source drive for controlling an electrostatic motor and the current-source drives adapted to connect to the multiple stator electrodes serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value because Chretien et al. teaches regulating the current supplied to the motor according to the current command Id* and Iq*. 
Additionally, Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image4.png
    540
    821
    media_image4.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien and Gabriel by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d--q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. 
Chretien et al. discloses the proposed algorithms permit controlling the average torque production of the machine through real time adjustments to the transient d and/or q current trajectories [0024]. Chretien et al. also discloses the algorithm is also valid if the drive is getting the information on the rotor position from sensors [0038].

receiving a desired d-q vector and comparing it to the measured d-q vector to produce an error vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 	

transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
Furthermore, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system (a, b, c) can be converted to a d-q8 coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor. Therefore it would have been obvious to apply the d-q control strategy for electric motor controller (ECM) disclosed by Chretien and Wang to the electrostatic motor disclosed by Gabriel to simplify the control of three phase electrostatic motor.
.
37. (new) The method of claim 36 further including the step of generating the desired d-q current vector based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 36 as set forth above.
 Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes (Fig. 5).[0039].

38. (new) The method of claim 37 wherein the desired d-q voltage vector has an angle between the d- and q- motor axes that is a function of coupling capacitance between a rotor electrode and a stator electrode and a coupling capacitance between two stator electrodes.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 37 as set forth above.
 Chretien et al. discloses desired d-q vector (Id*, Iq*) based on the desired torque. Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

40. (new) The method of claim 36 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on the stator or rotor.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 36 as set forth above.
Chretien et al. discloses position detection system comprising Sensorless Position Estimation (Fig. 5).

41. (New) A variable speed drive for an electrostatic motor of a type having a stator with
multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field
interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
a set of current-source drives adapted to connect to the multiple stator electrodes wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value;
Chretien et al., Gabriel et al., and Wang, discloses all of the claimed limitations except wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image4.png
    540
    821
    media_image4.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source drive implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.
Regarding regulating current output to the motor to within 25 percent of a command value, Chretien et al. in combination with Gabriel et al. and Wang discloses all of the structural limitations of the apparatus claim for performing the entire claimed function recited in the claim. 
Additionally, Chretien et al. discloses control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050-0051].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the alternating current motor disclosed by Chretien, Gabriel et al. and Wang by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque.

a rotor position determination system providing a position signal;
an ABC-dq transformation circuit receiving the position signal from the rotor position determination system and measures of outputs of the current-source drives to develop a reassured d-q vector;
an input for receiving the desired d-q vector;
a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector: and
a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al., Gabriel et al., and Wang, discloses all of the above limitations as set forth above in the rejection of claim 21.

6.2	Chretien, Gabriel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Wang (US 8,619,447) and Satou (US 2016/0181954) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Satou (US 2016/0181954).

23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Wang discloses electrical switches receiving current from an inductance (310, 318) to regulate current to the stator electrodes (Fig. 3).
Chretien, Gabriel, and Wang does not disclose multi-phase H-bridge.
Satou (US 2016/0181954) teaches motor control apparatus wherein multi-phase H-bridge circuit is used as a power converter 60 to regulate current to the stator electrodes. [0109] (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6.3	Chretien, Gabriel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Gabriel et al.,  Wang (US 8,619,447) and Escobar et al. (US 2009/0102436).
 
24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Chretien, Gabriel, and Wang dos not disclose multiphase H-bridge of electrical switches includes current to three inductances.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
	
    PNG
    media_image6.png
    763
    612
    media_image6.png
    Greyscale

	Escobar. Fig. 1

          Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang, by adding multiphase H-bridge of electrical switches includes current to three inductances operating to regulate current flow to respective stator plates (nonlinear load 113) disclosed by Escobar for regulating the current supplied to a non-linear load, for example an electrical motor.

6.4	Chretien, Gabriel, Wang, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al., Gabriel et al., Wang (US 8,619,447), and Liu et al. (US 8,711,585 B2). 

25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Chretien, Gabriel, and Wang does not disclose electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic isolation between high voltage side and low voltage side (col. 1, lines 25-26, col. 4, lines 19-32)) (Fig. 1).

    PNG
    media_image7.png
    380
    872
    media_image7.png
    Greyscale

Liu. Fig. 1
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by providing a multiphase transformer system disclosed by Liu et al. for providing galvanic isolation between high voltage side and low voltage side.

26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Chretien, Gabriel, Wang, and Liu discloses all of the limitations of claim 25 as set forth above.
Chretien discloses controller 106 controlling the switching of inverter 108 according to a   sensed current output (Fig. 1).
Chretien, Gabriel, and Wang does not disclose a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Liu et al. (US 8,711,585 B2) discloses power conversion system including controller 400 controlling switching the electrical switches of the multiphase bridge according to a sensed current output Ifc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by providing a multiphase transformer system disclosed by Liu et al. and controller controlling switching the electrical switches of the multiphase bridge according to a sensed current output and sensed voltage output of the multiphase transformer disclosed by Liu for controlling the current suppled to a load (motor) by reducing disturbance introduced by inverter load (H-Bridge). 

6.5	Chretien, Gabriel, Ferris (cl. 29, 39)

Claims 29 and 39 are rejected under 35 U.S.C. 103 as obvious over Chretien et al., Gabriel et al., and Ferriss et al. (US 3,951,000).

29. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale


where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfm1 is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-).
Csfm1 is the magnitude of the capacitance whose product with applied field voltage vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Css2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 21 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale


Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max  as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.


39. (new) The method of claim 38 wherein the torque input circuit selects an angle for the desired d-q voltage vector between the d- and q- motor axes according to a formula:
where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfml is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-)
Csfml is the magnitude of the capacitance whose product with applied field voltage Vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Css2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al., Gabriel et al., and Wang, discloses all of the limitations of claim 38 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale

Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.

6.6	Chretien, Gabriel, Wang, Petrowsky (cl. 35)

Claim 35 rejected under 35 U.S.C. 103 as obvious over Chretien et al.  (US 2014/0265956), Petrowsky et al. (US 2016/0099663), Gabriel et al.  (US 4,754,185) and Wang

35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Chretien et al. in combination with Gabriel and Wang discloses all of the limitations of claim 34 as set forth above.
Chretien et al., Gabriel, and Wang does not disclose insulating fluid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify electrostatic motor disclosed by Chretien et al. and Gabriel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.

6.7	Chretien, Gabriel, Petrowsky (cl. 41)

Claim 41 is rejected under 35 U.S.C. 103 as obvious over Chretien et al.  (US 2014/0265956), Gabriel et al.  (US 4,754,185) and Petrowsky et al. (US 2016/0099663).
Chretien et al. in combination with Gabriel et al. disclosed all of the claimed limitations except wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value (see rejection of claim 21 above).
Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed by Petrowsky to regulate current to the stator electrodes for generating a maximum torque at a certain current.
Regarding regulating current output to the motor to within 25 percent of a command value, Chretien et al. in combination with Gabriel and Petrowsky disclosed all of the structural limitations of the current-source drives for performing the entire claimed function. Additionally, Chretien et al discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Petrowsky by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque. See MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportion             II.    ROUTINE OPTIMIZATION. A.    Optimization Within Prior Art Conditions or Through Routine Experimentation. "[W]here the general conditions of a claim are disclosed in the prior art (same structure), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In the instant case all of the limitations pertaining to the structure of the claimed device are disclosed in the prior art and one of ordinary skill in the art would easily modify the operation of the device for regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque by routine experimentation.

6.8	Kitanaka, Petrowsky, Lamsahel (cl. 21, 22, 27, 28, 32, 34-38, 40, 41)

Claim 21, 22, 27, 28, 32, 34-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381).

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having mult1pie rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Kitanaka discloses a variable speed drive for electric motor (6) having a stator and rotor [0024] (Fig. 1).

a set of current-source drives adapted to connect to the multiple stator electrodes serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value;
Kitanaka discloses set of current-source drives (inverter 2 has switches, “switching element provided in an inverter”) [0015] adapted to connect to the multiple stator electrodes to regulate current to the stator electrodes for generating a maximum torque at a certain current [0004] [0015].
. Specifically an inverter 2 is disclosed that drives the motor (6) (Fig. 1). Kitanaka disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque (torque command T*) and speed to control current applied to the stator electrodes [0055] [0056] (Fig. 1).
Kitanaka does not specifically disclose current source implemented by an inductance for operating an electrostatic motor.
Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed by Petrowsky to regulate current to the stator electrodes for generating a maximum torque at a certain current. Furthermore it would have been obvious to regulate the motor current to within 25 percent of a command value for generating a maximum torque at a certain current. 

a rotor position determination system;
Kitanaka closes rotor position (7) determination system [0052] (Fig. 1).

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0056]. 

an input for receiving the desired d-q vector;
Kitanaka discloses input (id*, iq *) for receiving the desired d-q vector [0056].

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Kitanaka discloses a comparison circuit (id/iq subtractors) providing an error vector (did, diq) based on the measured d-q vector and desired d-q vector [0056].

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0058]. 
Kitanaka does not specifically disclose electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Petrowsky et al. (US 2016/0099663) discloses electrostatic motor of a type having a stator with multiple stator electrodes (stator plates) adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes (rotor plates) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0033] [0034] [0035].  Furthermore, Petrowsky et al. discloses electrostatic machines can be considered to be analogous to magnetic machines [0038-0040].
Lamsahel (US 2015/0130381) discloses method and device for controlling multi-phase rotating electric machine and teaches that by transforming the state variables of the electric motor into the d, q coordinate system the differential equations that describe the dynamic behavior of the electric motor are simplified. In the d, q coordinate system, the machine may be controlled in a manner similar to a direct current machine. [0042].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by an electrostatic motor of a type having a stator with multiple stator electrodes (stator plates) adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes (rotor plates) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Petrowsky et al. and transforming the state variables of the electric motor into the d, q coordinate system disclosed by Kitanaka because Lamsahel (US 2015/0130381) teaches by transforming the state variables of the electric motor into the d, q coordinate system the differential equations that describe the dynamic behavior of the electric motor are simplified.
Furthermore, Petrowsky et al. discloses electrostatic machines can be considered to be analogous to magnetic machines [0038-0040]. Therefore, it would have been obvious to one of ordinary skill in the art to have used d-q control strategy for an electromagnetic motor controller disclosed by Kitanaka for controlling an electrostatic motor disclosed by Petrowsky because Petrowsky discloses electrostatic machines can be considered to be analogous to magnetic machines and Lamsahel discloses applying a d-q control strategy is beneficial for controlling motor operation. Furthermore, as stated above, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system (a, b, c) can be converted to a d-q  coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor.
See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

22. (new)	The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
	Kitanaka discloses current-source drives provide a set of electrical switches (inverter 2 has switches, “switching element provided in an inverter”) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0004] [0015].
Kitanaka does not specifically disclose current source implemented by an inductance for operating an electrostatic motor.
Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed by Petrowsky to regulate current to the stator electrodes for generating a maximum torque at a certain current. Furthermore it would have been obvious to regulate the motor current to within 25 percent of a command value for generating a maximum torque at a certain current. 

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka discloses input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque (torque command T*) and speed to control current applied to the stator electrodes [0055] [0056] (Fig. 1).


28. (new) The variable speed drive of claim 27 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes as a function of coupling capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals.
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 27 as set forth above.
Kitanaka discloses input circuit generating the desired d-q vector9 (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque (torque command T*) and speed to control current applied to the stator electrodes [0055] [0056] (Fig. 1).
Petrowsky teaches the torque developed in electrostatic machine can be proportional to the change in capacitance per unit angle (dC/dθ). Variable capacitance machines can be designed to maximize the change in capacitance over a rotational angle and variable capacitance machines can be considered to be analogous to magnetism based variable reluctance machines [0039].
Since it is known that the torque developed by electrostatic motor is a function of the capacitance (analogous to magnetic field coupling in electromagnetic machine) it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance for controlling electrostatic motor.



32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka discloses position detection system 7 (resolver) is selected from the group consisting of a position encoder for detecting rotor machine angle [Symbol font/0x4A]m [0052] (Fig. 1).

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka and Lamsahel does not disclose electrostatic motor having multiple stator and rotor electrodes.
Petrowsky et al. discloses electrostatic motor 1120 with rotor having multiple stator and rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 8, 11A) [0033] [0039] [0071].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor with stator and rotor having multiple stator and rotor electrodes disclosed by Petrowsky et al. to produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications (Petrowsky. [0035]).

35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 34 as set forth above.
Kitanaka and Lamsahel does not disclose insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.

36. (new) A method of providing variable speed control of an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, comprising the steps of:
Kitanaka discloses a variable speed drive for a motor (6) having a stator and rotor [0024] (Fig. 1).

providing a set of current-source drives for providing current to the stator electrodes;
Kitanaka discloses providing set of current-source drives (inverter 2 has switches, “switching element provided in an inverter”) [0015] for providing current to the stator electrodes; [0004] [0015].
Additionally, Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed by Petrowsky to regulate current to the stator electrodes for generating a maximum torque at a certain current. 

receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0056]. 
receiving a desired d-q vector and comparing it to the measured d-q vector to produce an error vector; and
Kitanaka discloses input (id*, iq *) for receiving the desired d-q vector and a comparison circuit (id/iq subtractors) comparing it to the measured d-q vector to produce an error vector (did, diq) based on the measured d-q vector and desired d-q vector [0056].

transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes.
Kitanaka discloses transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes [0058]. 
Furthermore, as stated above, each of the cited prior art references are related to the operation of three phase electrical motors and it is known in the art that a three phase system    (a, b, c) can be converted to a d-q  coordinate system to simplify the control of three phase system (such as three phase electrostatic motors). Because in the d-q coordinate system the three phase motor can be controlled very much like a DC motor. Therefore it would have been obvious to apply the d-q control strategy for electric motor controller disclosed by Kitanaka and Lamsahel to the electrostatic motor disclosed by Petrowsky to simplify the control of three phase electrostatic motor.

37. (new) The method of claim 36 further including the step of generating the desired d-q current vector based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes.
Kitanaka in combination with Petrowsky and Lamsahel, discloses all of the limitations of claim 36 as set forth above.
Kitanaka discloses input (id*, iq *) for receiving the desired d-q vector [0056].
38. (new) The method of claim 37 wherein the desired d-q voltage vector has an angle between the d- and q- motor axes that is a function of coupling capacitance between a rotor electrode and a stator electrode and a coupling capacitance between two stator electrodes.
Kitanaka in combination with Petrowsky and Lamsahel, discloses all of the limitations of claim 36 as set forth above.
	Kitanaka. discloses desired d-q vector (Id*, Iq*) based on the desired torque [0056]. Since it is known that the torque developed by electrostatic motor is a function of the capacitance as disclosed by Petrowsky [0034] it would have been obvious to one of ordinary skill in the art to generate the desired d-q voltage vector as a function of the capacitance.

40. (new) The method of claim 36 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on the stator or rotor.
Kitanaka in combination with Petrowsky and Lamsahel, discloses all of the limitations of claim 36 as set forth above.
Kitanaka discloses position detection system comprising angle calculator 95 (Fig. 1).

41. (New) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field
interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
a set of current-source drives adapted to connect to the multiple stator electrodes wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value;
Kitanaka in combination with Petrowsky and Lamsahel discloses all of the claimed limitations (see rejection of claim 21 above) except wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes and regulating current output to the motor to within 25 percent of a command value.
Petrowsky disclosed current-source drives (current source inverter (CSI)) provides a set of electrical switches 975 in series with a current source implemented by an inductance 970 serving to regulate current to the stator electrodes and regulating current output to the electrostatic motor 960 (Fig. 9E, see also Fig. 11C including CSI power converter) [0059] [0076].

    PNG
    media_image9.png
    43
    300
    media_image9.png
    Greyscale


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source drive (CSI) for an electrostatic motor including set of electrical switches in series with a current source implemented by an inductance disclosed by Petrowsky to regulate current to the stator electrodes for generating a maximum torque at a certain current. Furthermore it would have been obvious to regulate the motor current to within 25 percent of a command value for generating a maximum torque at a certain current. 
Regarding regulating current output to the motor to within 25 percent of a command value, Kitanaka in combination with Petrowsky, and Lamsahel discloses all of the structural limitations of the apparatus claim for performing the entire claimed function recited in the claim. 
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the alternating current motor drive disclosed by Kitanaka, Petrowsky, and Lamsahel by regulating current output to the motor to within 25 percent of a command value to produce a substantially constant average motor output torque.

a rotor position determination system providing a position signal;
an ABC-dq transformation circuit receiving the position signal from the rotor position determination system and measures of outputs of the current-source drives to develop a reassured d-q vector;
an input for receiving the desired d-q vector;
a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector: and
a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Kitanaka in combination with Petrowsky, and Lamsahel disclosed all of the above limitations as set forth in the rejection of claim 21 above.

6.9	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381) and Wang (US 8,619,447).
22. (new)	The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
	Kitanaka discloses current-source drives provide a set of electrical switches (inverter 2 has switches, “switching element provided in an inverter”) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0004] [0015].
Kitanaka does not specifically disclose current source implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image4.png
    540
    821
    media_image4.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

6.10	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447) and Satou (US 2016/0181954).
23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Kitanaka, Petrowsky, Lamsahel, and Wang discloses all of the limitations of claim 22 as set forth above.
Kitanaka does not disclose electrical switches receiving current from an inductance to regulate current flow.
Wang discloses electrical switches receiving current from an inductance (310, 318) to regulate current to the stator electrodes (Fig. 3).
Kitanaka and Wang does not disclose multi-phase H-bridge.
Satou (US 2016/0181954) teaches motor control apparatus wherein multi-phase H-bridge circuit is used as a power converter 60 to regulate current to the stator electrodes. [0109] (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6.11	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), and Escobar et al. (US 2009/0102436).
24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 22 as set forth above.
Kitanaka, Petrowsky, and Lamsahel, and Wang dos not disclose multiphase H-bridge of electrical switches includes current to three inductances.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel, and Wang, by adding multiphase H-bridge of electrical switches includes current to three inductances operating to regulate current flow to respective stator plates (nonlinear load 113) disclosed by Escobar for regulating the current supplied to a non-linear load, for example an electrical motor.

6.12	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), Escobar et al. (US 2009/0102436), and Liu et al. (US 8,711,585 B2).
25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 22 as set forth above.
Kitanaka, Petrowsky, and Lamsahel does not disclose wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic isolation between high voltage side and low voltage side (col. 1, lines 25-26, col. 4, lines 19-32)) (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a current-source drive including multiphase H-bridge to regulate current flow to respective stator plates  disclosed by Escobar and multiphase transformer system disclosed by Liu et al. for providing galvanic isolation between high voltage side and low voltage side.

	
    PNG
    media_image6.png
    763
    612
    media_image6.png
    Greyscale

	Escobar. Fig. 1 
	

    PNG
    media_image7.png
    380
    872
    media_image7.png
    Greyscale

Liu. Fig. 1
26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Kitanaka, Wang, Lamsahel, Wang and Liu discloses all of the limitations of claim 25 as set forth above.
Kitanaka, Petrowsky, Lamsahel and Wang does not disclose a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Liu et al. (US 8,711,585 B2) discloses power conversion system including controller 400 controlling switching the electrical switches of the multiphase bridge according to a sensed current output Ifc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a multiphase transformer system disclosed by Liu et al. and controller controlling switching the electrical switches of the multiphase bridge according to a sensed current output and sensed voltage output of the multiphase transformer disclosed by Liu for controlling the current suppled to a load (motor) by reducing disturbance introduced by inverter load (H-Bridge). 

6.13	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), and Yuki et al. (US 5,959,430).
30. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (each ±5%).
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka, Petrowsky and Lamsahel does not specifically disclose  input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π.
Yuki et al. (US 5,959,430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, and Lamsahel to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π disclosed by Yuki since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

31. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of  π /4, - π /4, 3 π /4, -3 π/4 ( each ±5%). 
Kitanaka, Petrowsky, and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Yuki et al. (US 5959430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
Kitanaka, Petrowsky, Lamsahel and Yuki does not specifically disclose  input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting π /4, - π /4, 3 π /4, -3 π/4.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Yuki to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of π /4, - π /4, 3 π /4, -3 π/4 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

6.14	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Brown (US 1,974,483) and Gabriel et al.  (US 4,754,185).

33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka, Petrowsky, and Lamsahel did not specifically disclose stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Brown (US 1,974,483) discloses stator includes three electrically independent sets of electrodes (C, D) in equal angles about the axis, the electrodes (C, D) of each set joined electrically to a common terminal (Fig. 7).

    PNG
    media_image10.png
    431
    505
    media_image10.png
    Greyscale

Brown. Fig. 7
Additionally, Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka as modified by Petrowsky and Lamsahel by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal disclosed by Brown and Gabriel for generating intense electrostatic field resulting in forces for the rotational movement of a rotor with respect to stator.

6.15	Kitanaka, Gabriel, Petrowsky,  Lamsahel, Ferris (cl. 29, 39)

Claims 29 and 39 are rejected under 35 U.S.C. 103 as obvious over Kitanaka (US 2011/0062908), Petrowsky et al. (US 2016/0099663), and Lamsahel (US 2015/0130381), in view of Ferriss et al. (US 3,951,000).

29. (new) The variable speed drive of claim 21, 
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.

wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale


where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfm1 is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-).
Csfm1 is the magnitude of the capacitance whose product with applied field voltage vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Csm2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Although Kitanaka  discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale


Ferriss et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                
                    
                        
                            d
                            U
                        
                        
                            d
                            θ
                        
                    
                
            
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferriss teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max  as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.


39. (new) The method of claim 38 wherein the torque input circuit selects an angle for the desired d-q voltage vector between the d- and q- motor axes according to a formula:
where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfml is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-)
Csfml is the magnitude of the capacitance whose product with applied field voltage Vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Css2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 38 as set forth above.
Although Kitanaka,. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image8.png
    111
    560
    media_image8.png
    Greyscale

Ferriss et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                
                    
                        
                            d
                            U
                        
                        
                            d
                            θ
                        
                    
                
            
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferriss teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.

7.0	CONCLUSION

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRISS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HBP/





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Current-source drive is a current-source inverter (CSI) where the CSI output current is independent of load. 
        2 MPEP 1414(II)(B) states: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
        3 If applicant disagrees with the interpretation of the “current-source drive” under 35 U.S.C. §112(6th ¶) described above, these claims may become subject to recapture again and claims will be subject to broadening.
        
        4
    PNG
    media_image1.png
    669
    840
    media_image1.png
    Greyscale

        From Wikipedia: Direct-quadrature-zero transformation. The DQZ transform is the product of the Clarke transform and the Park transform, first proposed in 1929 by Robert H. Park. The DQZ transform is often used in the context of electrical engineering with three-phase circuits. The transform can be used to rotate the reference frames of AC waveforms such that they become DC signals. Simplified calculations can then be carried out on these DC quantities before performing the inverse transform to recover the actual three-phase AC results.
        5 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image2.png
    108
    124
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    214
    276
    media_image3.png
    Greyscale

        6
    PNG
    media_image1.png
    669
    840
    media_image1.png
    Greyscale

        From Wikipedia: Direct-quadrature-zero transformation. The DQZ transform is the product of the Clarke transform and the Park transform, first proposed in 1929 by Robert H. Park. The DQZ transform is often used in the context of electrical engineering with three-phase circuits. The transform can be used to rotate the reference frames of AC waveforms such that they become DC signals. Simplified calculations can then be carried out on these DC quantities before performing the inverse transform to recover the actual three-phase AC results.
        7 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image2.png
    108
    124
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    214
    276
    media_image3.png
    Greyscale

        8
    PNG
    media_image1.png
    669
    840
    media_image1.png
    Greyscale

        From Wikipedia: Direct-quadrature-zero transformation. The DQZ transform is the product of the Clarke transform and the Park transform, first proposed in 1929 by Robert H. Park. The DQZ transform is often used in the context of electrical engineering with three-phase circuits. The transform can be used to rotate the reference frames of AC waveforms such that they become DC signals. Simplified calculations can then be carried out on these DC quantities before performing the inverse transform to recover the actual three-phase AC results.
        9 d-q vector has an angle